Sherwood, O. J.
Plaintiff was successful in the circuit court in his endeaver to subject the separate estate of Mrs. Ihm to the payment of the debt which she had contracted, and the judgment of' that court was affirmed in the St. Louis court of appeals.

1. jury trial in chancery causes

In chancery causes the right of trial by jury does not exist, although the chancellor may, if he see fit, direct certain issues of fact to be tried by a jury; but even -¡jien, he will not be bound by their finding; he may accept it or reject it, as he deems best. It is certainly very late in the day to insist on such a point as this.

2. married woman CHA. RGINGHER separate estate,

There is no sort of question that Mrs. Ihm had a separate estate in the land sought to be charged. The fact that by the terms of the deed which gave her ^ ° the separate estate she could not convey that land except by joining her husband in a conveyance of the same, did not prevent her from subjecting that land to the payment of the debt which she contracted when, by the terms of the lease she accepted, she agreed to pay a certain annual rent for the premises leased to her by plaim tiff’s agent.

3. -¡lease.

It makes no difference what the form of the instrument which a married woman signs; if she thereby binds herself to pay a sum of money, her separate estate will be bound thereby. DeBaun v. Van Wagoner, 56 Mo. 347. The evidence fullyjustifi.es the decree, and it is accordingly affirmed.
Affirmed.